Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 1 of 23 PageID #: 828



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 TOMASZ PIOTR HELWING,

                   Plaintiff,                         MEMORANDUM & ORDER
                                                          18-CV-3764
      -against-


 CITY OF NEW YORK, et al.,

               Defendants.
 --------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             On July 17, 2018, Plaintiff Tomasz Piotr Helwing

  (“Plaintiff”), proceeding pro se, brought action against John

  and Jane Doe, Jan Pszeniczny, Greg Sobolewski 1, and the City of

  New York pursuant to 42 U.S.C. § 1983.           (See ECF No. 1,

  Complaint.)     In his second amended complaint, plaintiff alleges


       1 Because plaintiff failed to serve Greg Sobolewski properly under Federal

 Rule of Civil Procedure 4(m), the claims against Sobolewski were dismissed on
 May 19, 2020. (See Dkt. Order 5/19/2020.)     By letter dated February 20, 2020,
 Mr. Ron D’Addario, Esq. informed the court of Jan Pszeniczny’s death, and on
 March 3, 2020, this court ordered that Mr. Pszeniczny’s counsel provide the
 identity of an authorized representative on behalf of decedent Mr. Pszeniczny's
 estate.   (See ECF No. 54, Letter by Jan Pszeniczny, 2/20/2020; Dkt. Order
 3/3/2020.) On July 6, 2020, counsel for the decedent advised the court that
 Mr. Bert Levine, Esq. agreed to serve as the representative for Mr. Pszeniczny’s
 estate. (See ECF No. 71, Certificate of Service.) By Order dated July 15,
 2020, the court ordered that plaintiff move for substitution pursuant to Federal
 Rule of Civil Procedure 25 no later than October 13, 2020, and advised plaintiff
 that “failure to timely move for substitution shall warrant dismissal of Mr.
 Pszeniczny, and his authorized representative” and that “the court will not
 extend plaintiff's deadline to move for substitution except for good cause
 shown.”   (See Dkt. Order, 7/15/2020.)     Mr. D’Addario was ordered to serve
 Plaintiff with a copy of the July 15, 2020 order and note service on the docket,
 but Mr. D’Addario failed to comply. Plaintiff has not moved for substitution.
 As to the individual officers, Pawel Pszeniczny, Piotr Pszeniczny, John Doe,
 and Jane Doe, plaintiff has failed to properly serve these parties pursuant to
 Federal Rule of Civil Procedure 4(m). The City requests in its motion that the
 court consider its arguments in considering the claims against the officers.
 (Def. Mot. at 3.)
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 2 of 23 PageID #: 829



  excessive force, false arrest, and malicious prosecution.             (See

  generally ECF No. 45, Second Amended Complaint (“SAC”).)

  Presently before this court is the motion of the City of New

  York (“Defendant” or “City”) to dismiss the complaint for

  failure to state a claim pursuant to Federal Rule of Civil

  Procedure (“Rule”) 12(b)(6), plaintiff’s Affidavit in

  Opposition, and defendant’s Reply to plaintiff’s Affidavit in

  Opposition.    (ECF No. 74-2, Motion to Dismiss (“Def. Mot.”); ECF

  No. 73, Affidavit in Opposition; ECF No. 75, Reply in Support of

  Defendant City of New York's Motion to Dismiss.)           For the

  reasons set forth below, the court grants the City’s motion to

  dismiss for failure to state a claim.

                                  BACKGROUND

    I.     Factual Background

             In considering the City’s Rule 12(b)(6) motion, the

 Court accepts as true the following facts alleged in plaintiff’s

 Second Amended Complaint and has also considered plaintiff’s

 prior iterations of his complaint.         (See ECF No. 1; ECF No. 31;

 ECF No. 33; ECF No. 34; and ECF No. 45.)          Mr. Helwing is a

 Polish citizen and resident of New York State.           (SAC at ¶ 3.)

 Starting in October 2009, plaintiff began to be harassed and

 attacked by Jan Pszeniczny.       (Id. at ¶¶ 6-11.)      Mr. Helwing

 alleges that in December 2013 he was subjected to excessive


                                       2
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 3 of 23 PageID #: 830



 force when he was assaulted by two New York Police Department

 (“NYPD”) officers, Pawel Pszeniczny and Piotr Pszeniczny (sons

 of deceased defendant, Jan Pszeniczny), near 6037 and 6039 Fresh

 Pond Road in Maspeth, NY.       (Id. at ¶¶ 12, 26-28.)       During this

 incident, the police officers “kicked [him] on [the] sidewalk

 until [he] lost consciousness [and] . . . left [him] on the

 sidewalk without signs of life in a pool of [his own] blood.”

 (Id. at ¶ 12.)     After the incident, Plaintiff alleges that

 members of the NYPD continued to “act[] like mobsters.”             (Id. at

 ¶ 16.)

             Plaintiff also alleges that he was falsely arrested on

 March 8, 2015 2 for stealing a “WIFI camera” from Jan Pszeniczny.

 (Id. at ¶ 17.)     After the arrest, while at the precinct, a

 police officer kept plaintiff detained for longer than necessary

 and “was very unkind and hostile.”         (Id.)   Plaintiff further

 alleges that he was maliciously prosecuted from March 2015 to

 July 17, 2017.     (Id. at ¶ 19.)     Mr. Helwing states that for two

 years “lawyers and judge(s) . . . denied me the right to an

 equal trial and urged me by all means to admit to the deed I did

 not commit (referring to the theft).”         (Id.)    Plaintiff alleges




       2
        Although the plaintiff’s complaint states that this arrest occurred on
 March 8, 2018, New York City Police Department arrest reports confirm that the
 arrest took place on March 8, 2015. (See Def. Motion at Exhibit D.)

                                       3
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 4 of 23 PageID #: 831



 a claim of municipal liability against the City Defendant.             (See

 generally Id.)

    II.   Procedural History

             Mr. Helwing initiated the instant 42 U.S.C. § 1983

 action against the City of New York, et. al. on July 17, 2018.

 (See ECF No. 1.)      Plaintiff filed an Amended Complaint in three

 parts: “Part I” was submitted on June 14, 2019, and “Part II”

 and “Part III” were submitted on July 31, 2019.           (See ECF No.

 31; ECF No. 33; ECF No. 34.)        Plaintiff then filed a Second

 Amended Complaint on November 26, 2019. (See ECF No. 45.)

             On December 10, 2019, Defendant requested a pre-motion

 conference to discuss its anticipated motion to dismiss

 plaintiff’s Second Amended Complaint.         (ECF No. 46, Motion for

 Pre-Motion Conference.)       After several adjournment requests by

 the parties, the court ordered a pre-motion conference for March

 2, 2020.    (Scheduling Order 2/27/2020.)       At the pre-motion

 conference, the court adopted a briefing schedule for

 Defendant’s motion to dismiss. (Dkt. Order 3/3/2020.)            On April

 1, 2020, the City of New York filed its motion to dismiss

 pursuant to Rule 12(b)(6).       (See Def. Mot.)

             On April 9, 2020, the court held another status

 conference and approved plaintiff’s request for a revised

 briefing schedule.      (Dkt. Order 4/9/2020.)      On June 2, 2020,


                                       4
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 5 of 23 PageID #: 832



 plaintiff filed a motion for extension of time to file his

 opposition to the City’s motion.          (ECF No. 65, Motion for

 Extension of Time.)      The Court granted the extension on June 6,

 2020.    (Dkt. Order 6/6/2020.)      Plaintiff requested another

 extension to file his opposition on July 1, 2020.           (ECF No. 68,

 Motion for Extension of Time.)        On July 6, 2020, this court

 reluctantly granted plaintiff another extension to file his

 opposition and advised that “no other extensions will be granted

 under any circumstances.”       (Dkt. Order 7/6/2020.)      Finally, on

 July 20, 2020, plaintiff filed his opposition to defendant’s

 motion.    (ECF No. 73, Affidavit in Opposition to Motion.)

             On August 3, 2020, defendant filed a reply in response

 to plaintiff’s opposition to defendant’s motion to dismiss.

 (ECF No. 75, Reply in Support of Defendant City of New York's

 Motion to Dismiss.)

                               LEGAL STANDARD

             Plaintiff’s complaint must be dismissed if it fails to

 state a claim upon which relief may be granted.           Fed. R. Civ. P.

 12(b)(6).    In deciding a motion to dismiss under Rule 12(b)(6),

 the court evaluates the sufficiency of a complaint under a “two-

 pronged approach.”      Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 First, courts are not bound to accept legal conclusions when

 examining the sufficiency of a complaint.          See id. at 678


                                       5
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 6 of 23 PageID #: 833



 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

 (2007)).    Second, the court must assume all well-pleaded facts

 are true, and then “determine whether they plausibly give rise

 to an entitlement to relief.”        Iqbal, 556 U.S. at 679.      A claim

 is plausible “when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.”           Id. at 678.

             Plaintiff brought this action pursuant to 42 U.S.C. §

 1983 (“Section 1983”), which provides:

             Every person who, under color of any statute,
             ordinance, regulation, custom, or usage, of any
             State . . . subjects, or causes to be subjected,
             any citizen of the United States . . . to the
             deprivation   of   any  rights,   privileges, or
             immunities secured by the Constitution and laws,
             shall be liable to the party injured . . . .

 42 U.S.C. § 1983.      Section 1983 “is not itself a source of

 substantive rights, but a method for vindicating federal rights

 elsewhere conferred by those parts of the United States

 Constitution and federal statutes that it describes.”            Baker v.

 McCollan, 443 U.S. 137, 144 n.3 (1979); see also Thomas v.

 Roach, 165 F.3d 137, 142 (2d Cir. 1999).

             To maintain a Section 1983 claim, a plaintiff must

 plausibly allege two elements.        First, “the conduct complained

 of must have been committed by a person acting under color of

 state law.”     Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir.


                                       6
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 7 of 23 PageID #: 834



 1994).    Second, “the conduct complained of must have deprived a

 person of rights, privileges, or immunities secured by the

 Constitution or laws of the United States.”          Id.; see also

 McCugan v. Aldana- Brnier, 752 F.3d 224, 229 (2d Cir. 2014).

             Where, as here, a plaintiff is proceeding pro se, the

 court must construe the plaintiff’s pleadings liberally.            See,

 e.g., Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191

 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d 197, 200 (2d

 Cir. 2004).     However, a pro se complaint must still state a

 claim to relief that is plausible.         See Harris v. Mills, 572

 F.3d 66, 72 (2d Cir. 2009).       Plaintiff’s Second Amended

 Complaint is liberally construed to allege claims of municipal

 liability, false arrest, malicious prosecution, and state law

 claims.

                                  DISCUSSION

             Defendant moves for dismissal pursuant to Rule

  12(b)(6) on the grounds that: “(1) plaintiff fails to state a

  viable claim for municipal liability against defendant City of

  New York; (2) any claims for false arrest and excessive force

  are time-barred by the applicable statute of limitations; (3)

  any claim for malicious prosecution fails as a matter of law;

  and (4) any state law claims plaintiff purports to assert are




                                       7
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 8 of 23 PageID #: 835



  barred for failing to comply with conditions precedent to suit.”

  (Def. Mot. at 2.)

             In his opposition to Defendant’s motion, Plaintiff

  does not directly respond to the Defendant’s arguments and

  instead alleges additional claims of criminal conspiracy under

  the Racketeer Influenced and Corrupt Organizations (“RICO”) Act.

  (See ECF No. 73, Affidavit in Opposition to Motion.)           In its

  response, the City of New York reiterates its original

  challenges to plaintiff’s claims and further argues that

  plaintiff has abandoned his claims, that plaintiff’s RICO

  allegations are improper and should not be considered, and that

  the City nonetheless does not have the criminal intent required

  to be held civilly liable under RICO.         (See ECF No. 75, Reply in

  Support of Defendant City of New York's Motion to Dismiss.)

             The court agrees with the defendant’s argument that

  plaintiff has effectively abandoned his claims against defendant

  by failing to meaningfully address the contentions raised in the

  motion to dismiss.      In the interest of completeness, however,

  the court will also address the Plaintiff’s claims directly in

  Parts II-VI of this decision.       Additionally, although plaintiff

  has failed, without a showing of good cause, to properly serve

  the individual NYPD officers named in his Second Amended

  Complaint with process pursuant to Rule 4(m), this court will


                                       8
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 9 of 23 PageID #: 836



  also consider the excessive force, false arrest, and malicious

  prosecution claims alleged against the officers because even if

  plaintiff had properly served the officers, his claims against

  them are time-barred under Section 1983.

          I.    Abandonment of Claims

               “District courts in this circuit have found that ‘[a]

  plaintiff's failure to respond to contentions raised in a motion

  to dismiss claim constitutes an abandonment of those

  claims.”     Laface v. E. Suffolk Boces, 349 F. Supp. 3d 126, 161

  (E.D.N.Y. 2018) (quoting Youmans v. Schiro, No. 12 Civ. 3690,

  2013 WL 6284422, at *5 (S.D.N.Y. Dec. 3, 2013).           In his

  opposition to defendant’s motion to dismiss, Plaintiff does not

  directly address Defendant’s arguments.         (See generally ECF No.

  73, Affidavit in Opposition to Motion.)         Instead, plaintiff

  invokes RICO and introduces new “facts” unrelated to his

  previous claims and makes sweeping statements about corruption

  without additional factual support.         (Id.)   These new, unrelated

  allegations are outside the scope of the present case and do not

  sufficiently address the motion to dismiss.          Moreover, a

  plaintiff may not allege new facts and legal claims in

  opposition to a motion to dismiss.        Wright v. Ernst Young LLP,

  152 F. 3d 169, 178 (2d Cir. 1998.)        Plaintiff broadly states

  that “this is a case of a[n] attempt to murder (beating a


                                       9
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 10 of 23 PageID #: 837



   disabled person to the unconsciousness shortly after a serious

   back surgery . . .),” (Id. at 4), but does not provide any

   arguments in opposition to defendant’s motion.          See Bonilla v.

   Smithfield Assoc. LLC, 09 Civ. 1549, 2009 WL 4457304 at *4

   (S.D.N.Y. Dec.4, 2009) (dismissing plaintiff's claims as

   abandoned by failing to address them in his opposition motion to

   defendant's motion to dismiss all claims.)

              As such, the court’s consideration is confined to

   Plaintiff’s claims of municipal liability, false arrest,

   excessive force, and malicious prosecution as outlined in the

   second amended complaint.      However, even if plaintiff had not

   abandoned his claims, the City’s motion to dismiss must be

   granted.

           II.   Municipal Liability

              To state a cognizable claim for monetary relief against

  a municipal defendant under § 1983, Plaintiff must allege the

  existence of an officially adopted policy or custom that directly

  caused   the   alleged    constitutional    deprivation.    Bd.   of    Cnty.

  Comm'rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 403-04 (1997)

  (citing Monell v. New York City Dep't of Soc. Servs., 436 U.S.

  658, 694 (1978)).        “[M]ere assertions that a municipality has a

  custom    or   policy     of   violating   constitutional      rights    are

  insufficient to state a Section 1983 claim ‘in the absence of


                                       10
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 11 of 23 PageID #: 838



  allegations of fact tending to support, at least circumstantially,

  such an inference.’” Davis v. Cnty. of Nassau, 355 F. Supp. 2d

  668, 678 (E.D.N.Y. 2005) (quoting Dwares v. City of New York, 985

  F.2d 94, 100 (2d Cir. 1993)).          The alleged “custom and policy must

  be   described   with   factual       specificity,    rather      than    bare   and

  conclusory statements.” Perez v. Metro. Transit Auth., No. 11-CV-

  8655, 2012 WL 1943943, at *4 (S.D.N.Y. May 29, 2012) (citing Perez

  v. Cnty. of Westchester, 83 F. Supp. 2d 435, 438 (S.D.N.Y. 2000),

  aff’d, 242 F.3d 367 (2d Cir. 2000) (summary order)).

              In his Second Amended Complaint, plaintiff appears to

  assert    that   the    City     adopted     a   policy      of    ignoring      the

  constitutional violations arising out of the NYPD and the Queens

  Criminal Court. (Compl. at ¶¶ 12, 16-18.)                   Plaintiff, however,

  does not allege or describe the official municipal custom or policy

  that he challenges, nor does he provide any factual allegations

  raising a plausible the inference that this unidentified municipal

  custom or policy directly caused the injuries for which he seeks

  relief.

              Instead, Plaintiff’s municipal liability claim rests

  primarily upon his tenuous contention that his constitutional

  rights    were   violated   as    a    result    of   the    City’s      deliberate

  indifference to the allegedly unlawful conduct of the NYPD and the

  “misconduct and suspicious behavior of . . . all lawyers correlated


                                          11
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 12 of 23 PageID #: 839



  to the criminal case (Prosecutor(s), Judge(s), Court Reporter(s)

  . . ..” (Id. at ¶ 18.)      As Plaintiff offers no other facts of the

  existence of an alleged municipal “practice and/or custom” causing

  the violation of federal constitutional rights, he has not provided

  the required plausible factual specificity under Rule 12(b)(6).

  Accordingly, the municipal liability claim against the defendant

  is dismissed.

          III. Statute of Limitations

              Plaintiff brought his constitutional claims pursuant

  to Section 1983, which does not contain a statute of

  limitations.    “Since Congress did not enact a statute of

  limitations governing actions brought under [Section] 1983, the

  courts must borrow a state statute of limitations.”           Lounsbury

  v. Jeffries, 25 F.3d 131, 133 (2d Cir. 1994).          The Supreme Court

  has directed that in Section 1983 actions, the applicable

  statute of limitations is the one that “the [s]tate [in which

  the cause of action arose] provides for personal-injury torts.”

  Wallace v. Kato, 549 U.S. 384, 387 (2007).         “In New York, the

  personal injury statute of limitations that applies to [S]ection

  1983 actions is three years.”       Quiles v. City of New York, No.

  01-cv-10934, 2003 WL 21961008, at *5 (S.D.N.Y. Aug. 13, 2003);

  see Paige v. Police Dep’t of City of Schenectady, 264 F.3d 197,

  199 n.2 (2d Cir. 2001).      Consequently, the statute of


                                       12
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 13 of 23 PageID #: 840



  limitations for Section 1983 actions brought in New York federal

  courts is also three years.

              A. Plaintiff’s False Arrest Claim is Time-Barred

              Defendant argues that plaintiff’s false arrest claim

  against the City is time-barred as the arrest at issue occurred

  on March 8, 2015, and any claim for false arrest accrued at the

  time of the arrest and expired on March 8, 2018.          (Def. Mot. at

  8.)    The court agrees that any false arrest claim derived from

  the plaintiff’s March 8, 2015 arrest is time-barred and must be

  dismissed.

              Although Section 1983 claims accrue when the plaintiff

  knows or has reason to know of the harm, Connolly v. McCall, 254

  F.3d 36, 41 (2d Cir. 2001), the Supreme Court has held that the

  limitations period for false imprisonment and false arrest, a

  species of false imprisonment, begins to run “when the alleged

  false imprisonment ends.”       Wallace v. Kato, 549 U.S. 384, 388-89

  (2007) (internal quotation mark omitted); see also Lynch v.

  Suffolk Cty. Police Dep’t, Inc., 348 F. App’x 672, 675 (2009).

  Applying Wallace v. Kato, the Second Circuit has held that

  “false imprisonment ends when ‘the victim becomes held pursuant

  to legal process,’” e.g., when he is arraigned on charges.

  Lynch, 348 F. App’x at 675 (quoting Wallace, 549 U.S. at 388-

  89).    Given the Supreme Court’s intervening decision in Wallace,


                                       13
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 14 of 23 PageID #: 841



  the court finds that plaintiff’s false arrest claim accrued on

  the date of his arraignment, listed as March 25, 2015 on the

  Queens Criminal Court Certificate of Disposition, of which the

  court takes judicial notice.       (Def. Mot. at Exhibit E.)       See

  Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

              Thus, because plaintiff does not allege facts that

  support a continuing violation or equitable tolling, he had

  until March 25, 2018, at the latest, to commence his action for

  false arrest.     As such, plaintiff’s false arrest claim, filed on

  July 17, 2018, is untimely regardless of whether it accrued on

  March 8, 2015, as the Defendant argues, or March 25, 2015.            The

  false arrest claim is dismissed.

              B. Plaintiff’s Excessive Force Claim is Time-Barred

              Defendant argues that Plaintiff’s excessive force

  claim is time-barred as the incident at issue took place in

  December 2013 and any claim for excessive force would have

  accrued in December 2013 and expired in December 2016.           (Def.

  Mot. at 8.)    The court agrees with the Defendant that any

  excessive force claim arising from the December 2013 incident is

  time-barred and is dismissed.       The court also applies its

  statute of limitations analysis to the officers named in

  plaintiff’s Second Amended Complaint, Pawel Pszeniczny and Piotr

  Pszeniczny, and John and Jane Doe, even though plaintiff has


                                       14
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 15 of 23 PageID #: 842



  failed without good cause to serve the officers and the claims

  against the officers can be and are dismissed pursuant to Rule

  4(m).   See Awan v. Experienced Moving Co., No. 18-CV-5137, 2019

  WL 5088068, at *2 (E.D.N.Y. Aug. 23, 2019) (dismissing unserved

  defendants where pro se plaintiff had filed the complaint 11

  months prior), adopted by 2019 WL 5086687 (E.D.N.Y. Oct. 9,

  2019), appeal dismissed, No. 19-3625 (2d Cir. Jan. 7, 2020);

  Kelley v. Universal Music Grp., No. 14-CV-2968, 2017 WL 2889505,

  at *3 (S.D.N.Y. July 5, 2017) (dismissing defendants where pro

  se plaintiffs failed to effect service of amended complaint or

  second amended complaint on those defendants), adopted by 2017

  WL 3995623 (S.D.N.Y. Sept. 11, 2017); Terry v. Village of

  Ossining, No. 12-CV-5855, 2013 WL 5952834, at *5 (S.D.N.Y. Nov.

  5, 2013) (dismissing defendant in a pro se action without

  prejudice where the defendant had not yet been served over a

  year after the case was originally filed); Landy v. Irizarry,

  884 F. Supp. 788, 793 (S.D.N.Y. 1995) (“Even allowing for

  Plaintiffs pro se status, given the time he has had to address

  the problem it cannot be reasonably concluded that he has been

  diligent or made a good faith effort to [effect service].”

  (italics omitted)).

              “[A]n excessive force claim accrues ‘when the use of

  force occurred,’” McClanahan v. Kelly, No. 12-cv-6326, 2014 WL


                                       15
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 16 of 23 PageID #: 843



  1317612, at *4 (S.D.N.Y. Mar. 31, 2014) (quoting Jefferson v.

  Kelly, No. 06-cv-6616, 2008 WL 1840767, at *3 (E.D.N.Y. Apr. 22,

  2008)), not when a plaintiff discovers his or her injuries.

  “Were it otherwise, the statute would begin to run only after a

  plaintiff became satisfied that [s]he had been harmed enough,

  placing the supposed statute of repose in the sole hands of the

  party seeking relief.”      Wallace v. Kato, 549 U.S. 384, 391

  (2007).    Because Plaintiff concedes that the incident during

  which excessive force was allegedly used occurred sometime in

  December 2013, the three-year statute of limitations expired in

  December 2016, long before plaintiff filed this action on July

  17, 2018.    (See ECF No.1, Complaint.)

              The only way that Plaintiff’s lawsuit would not be

  barred by the statute of limitations would be if the court were

  to equitably toll the statue.       As with the length of the statute

  of limitations, federal courts considering whether the statute

  is tolled in a Section 1983 lawsuit generally look to the law of

  the state in which the constitutional deprivation allegedly

  occurred.    See Pearl v. City of Long Beach, 296 F.3d 76, 81 (2d

  Cir. 2002).

              In New York, equitable tolling is only available where

  the accrual of the cause of action was concealed from the

  plaintiff, or when the defendant prevented the plaintiff from


                                       16
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 17 of 23 PageID #: 844



  bringing a case.     See id. at 82 (“New York appears to use the

  label ‘equitable estoppel’ to cover both the circumstances where

  the defendant conceals from the plaintiff the fact that he [or

  she] has a cause of action [and] where the plaintiff is aware of

  his [or her] cause of action, but the defendant induces him [or

  her] to forego suit until after the period of limitations has

  expired.”) (quotation omitted); see also Abbas v. Dixon, 480

  F.3d 636, 642 (2d Cir. 2007) (“Under New York law, the doctrines

  of equitable tolling or equitable estoppel may be invoked to

  defeat a statute of limitations defense when the plaintiff was

  induced by fraud, misrepresentations or deception to refrain

  from filing a timely action.”) (quotation omitted).           Here, there

  is no allegation that plaintiff was unaware of, or that

  defendants concealed plaintiff’s cause of action, or that the

  defendants prevented Plaintiff from filing his complaint.

  Accordingly, equitable tolling does not preserve the plaintiff’s

  excessive force claim.

              The court acknowledges the harsh nature of the

  imposition of a statute of limitations in a case in which

  plaintiff alleges that he suffered serious injuries at the hands

  of police officers.      Still, the court is bound to apply the law

  fairly to all, and “strict adherence to the procedural

  requirements specified by the legislature is the best guarantee


                                       17
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 18 of 23 PageID #: 845



  of evenhanded administration of the law.”          Mohasco Corp. v.

  Silver, 447 U.S. 807, 826 (1980).          As such, Plaintiff’s

  excessive force claim against the City and the individual

  officers is time-barred by the statute of limitations and must

  be dismissed.

          IV.   Malicious Prosecution

              Defendant argues that plaintiff fails to meet the

  requisite elements to succeed on a malicious prosecution claim.

  (Def. Mot. 9-10.)     Specifically, Plaintiff has failed to prove

  that the criminal proceeding in Queens Criminal Court was

  terminated in his favor.      (Id.)    The court agrees and dismisses

  the malicious prosecution claim.

              In order to state a malicious prosecution claim, a

  plaintiff must plead facts that establish: “‘(1) the initiation

  or continuation of a criminal proceeding against plaintiff; (2)

  termination of the proceeding in plaintiff’s favor; (3) lack of

  probable cause for commencing the proceeding; and (4) actual

  malice as a motivation for defendant's actions.’”           Manganiello

  v. City of New York, 612 F.3d 149, 161 (2d Cir. 2010) (quoting

  Murphy v. Lynn, 118 F.3d 938, 947 (2d Cir. 1997)).           With regard

  to the second element, whether the proceeding terminated in

  plaintiff’s favor, the Second Circuit has noted that “[w]hen a

  person has been arrested and indicted, absent an affirmative


                                        18
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 19 of 23 PageID #: 846



  indication that the person is innocent of the offense charged,

  the government's failure to proceed does not necessarily

  ‘impl[y] a lack of reasonable grounds for the prosecution.’”

  Lanning v. City of Glens Falls, 908 F.3d 19, 28 (2d Cir. 2018)

  (quoting Conway v. Village of Mount Kisco, 750 F.2d 205, 215 (2d

  Cir. 1984).    As such, when a plaintiff alleges that the charges

  against him were dismissed without further factual specifics

  regarding the circumstances or grounds on which the dismissal

  was granted, this allegation is devoid of facts to affirmatively

  indicate innocence.      See id. at 28-29 (wherein the court

  dismisses the plaintiff’s malicious prosecution claim because he

  only alleged that the charges against him “were dismissed”

  without alleging facts that the dismissal affirmatively

  indicated his innocence).

              In this case, Plaintiff’s charge was dismissed in the

  furtherance of justice on July 17, 2017, according to documents

  from the Queens Criminal Court.        (Def. Mot. at Exhibit 8, Queens

  Criminal Court Certificate of Disposition.)          Although Plaintiff

  alleges that he was innocent and felt threatened by a prosecutor

  in his case, he does not provide additional details to support a

  claim that the dismissal of charges affirmatively indicated his

  innocence.    This court therefore concludes that Plaintiff failed




                                       19
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 20 of 23 PageID #: 847



  to plead a viable malicious prosecution claim under Section 1983

  and dismisses this claim.

          V.     State Law Claims

               Defendant contends that plaintiff’s failure to comply

  with New York’s notice of claim requirements, which govern

  pendent state law claims in federal court and are “construed

  strictly,” “ordinarily requires dismissal for failure to state a

  cause of action.”     Hardy v. New York City Health & Hosp. Corp.,

  164 F.3d 789, 793-96 (2d Cir. 1999) (citations omitted)

  (affirming Rule 12 dismissal where plaintiff failed to plead

  that she had filed a notice of claim).

               Under New York law, as a precondition to bringing a

  state law claim against a municipality or any employee thereof,

  a plaintiff must file a notice of claim within ninety days after

  his claim accrues.     N.Y. Gen. Mun. Law § 50-e.       Moreover, a

  plaintiff is required to “affirmatively plead in his complaint

  that he has filed a notice of claim.”         Febres v. City of New

  York, 238 F.R.D. 377, 393 (S.D.N.Y. 2006).         Because the

  Plaintiff in this case has made no mention of filing a notice of

  claim for any state law claims in this action, any state law

  claims arising from the alleged December 2013 incident, March 8,

  2015 arrest, or March 2015 through July 2017 prosecution are

  dismissed as to all defendants.


                                       20
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 21 of 23 PageID #: 848



          VI.   Other Potential Claims

              In his affidavit in opposition to Defendant’s motion

  to dismiss, Plaintiff also alleges that the Defendant may be

  liable under the Racketeer Influenced and Corrupt Organizations

  Act (“RICO”).     (See ECF No. 73, Affidavit in Opposition to

  Motion.)    Defendant, citing Wright v. Ernst Young, 152 F. 3d at

  178, correctly argues that any newly raised allegations in

  opposing a motion to dismiss are improper and should not be

  considered, and that in any case the City of New York cannot be

  held civilly liable under the RICO statute.          (Def. Mot.)

  Because the court agrees that any new claims arising from the

  Plaintiff’s Opposition to Defendant’s Motion to Dismiss were

  improperly raised, the court will not consider these claims.

  Moreover, plaintiff cannot successfully bring a RICO challenge

  against the City as the City cannot form the requisite intent

  for a predicate RICO crime.       In re Citisource Sec. Litig., 694

  F.Supp. at pp. 1079–80 (the City of New York cannot form

  criminal intent to commit predicate acts, thus cannot be held

  liable under civil RICO).

                                  CONCLUSION

              For the foregoing reasons, Defendant’s motion to

  dismiss Plaintiff’s amended complaint is GRANTED.           Notably, the

  plaintiff’s false arrest claim, excessive force claim, malicious


                                       21
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 22 of 23 PageID #: 849



  prosecution claim, and related state law claims are dismissed

  with prejudice as to the City and its employees because any

  amendment would be futile based on the statute of limitations.

  See Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003) (citing

  Foman v. Davis, 371 U.S. 178, 182 (1962)); see also Burch v.

  Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008)

  (“[M]otions to amend should generally be denied in instances of

  futility.”)    Although Plaintiff has failed to properly serve the

  individual officers named in the Second Amended Complaint

  pursuant to Rule 4(m), the false arrest, malicious prosecution,

  and excessive force claims against the individual officers are

  also time-barred, and are therefore dismissed.          The New York

  State law claims are dismissed against the City and its

  employees as the plaintiff has failed to file a notice of claim.

              As to Mr. Pszeniczny, by Order dated July 15, 2020,

  this court lifted a stay on the plaintiff’s time to move to

  substitute the deceased Mr. Jan Pszeniczny because Mr. Bert

  Levine, whose office address is listed below, was identified as

  the representative of Mr. Pszeniczny’s estate.          The Court

  ordered plaintiff to move for substituting Mr. Pszeniczny no

  later than October 13, 3030, or the claims would be dismissed.

  Mr. Ron D'Addario, who appeared on the docket for Mr.

  Pszeniczny, was ordered to serve Mr. Helwing with the Court’s


                                       22
Case 1:18-cv-03764-KAM-RML Document 81 Filed 03/01/21 Page 23 of 23 PageID #: 850



  July 15, 2020 Order and file a declaration of service, but Mr.

  D'Addario failed to do so.       Accordingly, this Court grants Mr.

  Helwing an additional 45 days to move for substitution.            If Mr.

  Helwing fails to move for substitution by Thursday, April 15,

  2021, his claim against defendant Pszeniczny will be dismissed.

  This Court will not grant Mr. Helwing an extension to file the

  motion for substitution.

              The Clerk of Court is directed to enter judgment in

  favor of the Defendant, New York City and its NYPD officers,

  serve a copy of this Memorandum and Order and the judgment on

  Plaintiff, serve a copy of this Memorandum and Order and the

  judgment on Mr. Bert Levine at 965 Manhattan Avenue, Brooklyn,

  NY 11222, and note service on the docket.

  SO ORDERED.

  Dated:      Brooklyn, New York
              March 1, 2021


                                            ___________/s/_______________
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge




                                       23
